Citation Nr: 1722915	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for nerve damage of the bilateral arms.

2.  Entitlement to service connection for nerve damage of the bilateral shoulders.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1995 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which, in pertinent part, denied service connection for nerve damage of the bilateral arms and bilateral shoulders.

The Board previously remanded this matter in May 2015 for further development and examination.  The claims have been returned for appellate adjudication.

In May 2017, the Veteran submitted an Application for Automobile or Other Conveyance and Adaptive Equipment but the application has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In satisfaction of the May 2015 Board remand, a VA examination was performed in November 2016.  Upon examination, the Veteran again showed symptoms attributable to a peripheral nerve condition on both the right and left upper extremities.  However, the diagnostic testing showed only right upper extremity abnormalities with a diagnosis of moderate right sensorimotor median neuropathy (or right carpal tunnel syndrome).  In so finding, the examiner acknowledged the pain the Veteran experiences but indicated there were no objective findings for any additional neurologic diagnosis.  Specifically, there is no explanation for his subjective symptoms.  

While the examiner presented a thorough rationale for his opinion that the Veteran's pain is not attributable to his in-service electrocution, it remains clear the Veteran is experiencing symptoms of bilateral peripheral nerve conditions.  The May 2015 Board remand specifically requested the examiner address whether there was further testing that could be conducted or whether someone with more specialized training and expertise would be able to diagnose the cause of the Veteran's neurologic symptoms.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010).  The November 2016 examiner did not comment on whether such testing exists and therefore, it remains unknown if the Veteran's symptoms can be diagnosed by additional testing.  As such, another remand is necessary prior to the adjudication of these claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all updated VA treatment records.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for a supplemental medical opinion to be obtained.  The claims file must be provided to the examiner for review.  The examiner is asked to indicate whether there are any specialized diagnostic tests, including nerve conduction studies, which could be performed in order to diagnose the cause of the Veteran's nerve pain.  If any such testings exist, the Veteran should then be scheduled for an examination to complete the diagnostic testing.

   a.  If an examination is performed with further testing, the examiner is asked to diagnose any upper extremity neurological disabilities, other than carpel tunnel syndrome, or any current residuals of an in-service electrical shock.
   
   b.  Thereafter, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current neurological symptoms, other than those due to carpal tunnel syndrome, are etiologically related to service, to include his in-service electrical shock. 

If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




